DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 9/30/2021.
2. 	Claims 1, 3-5, 8-10, 12-14, 17-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-10, 12-14, 17-19

The following limitation in claims 1, 10 and 19 renders the claim(s) indefinite because neither the specification nor the claims disclose determining a destination node “other than” the selected destination mode:
“iteratively determining a selected destination node and a destination node other than the selected destination node to produce a final destination node that optimally accommodates the user preference weights and preferences of the source node.”
For example, in Para [077], the Specification fails to point out which particular node is “other than the two nodes” and how such node is determined.
Specification Para [077] (“According to some embodiments, methods and systems are provided for routing transactions in a computer network. The method may include: receiving a request to route a transaction between two nodes of the computer network, each node connected via a link; automatically determining at least one characteristic and / or type of the requested transaction; and selection of an optimal route from a plurality of available routes for the requested transaction, in accordance with the determined characteristic and / or type and in accordance with available resources of the computer network to route data between the two nodes.  In some embodiments, the calculated at least one route includes at least one node other than the two nodes.”)
The term “other than” in claims 1, 10 and 19 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8-10, 12-14, 17-19
Claims 1, 3-5, 8-10, 12-14, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations

A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim Limitation
Abstract Idea
receiving information comprising user preference weights from a user computing device, and receiving from the user computing device a transaction request to route a transaction between a source node of the computer network and a destination node of the computer network;
Certain Methods of Organizing Human Activity

Mental Process
selecting a destination node other than the selected destination node from the plurality of destination nodes based on preferences of the source node of the network;
Mental Process
iteratively determining a selected destination node and a destination node other than the selected destination node to produce a final destination node that optimally accommodates the user preference weights and preferences of the source node; and
Mental Process and/or Mathematical Concepts
routing the requested transaction through nodes of the computer network between the source node and the final destination node
Certain Methods of Organizing Human Activity



Para [0131] (“The term 'weight' may be used herein in relation to one or more specific transaction parameters (e.g., cost metrics, FV and GC) to refer to a level of importance that may be attributed (e.g., by a user's preference) to the respective transaction parameters. System 200 may be configured to choose an optimal routing path according to the values of transaction parameters and respective attributed weights. 
Para [0132] (“For example, system 200 may be configured to receive a first source preference weight (e.g., PW1) for a fist transaction parameter, and a second source preference weight (e.g., PW2) for a second transaction parameter. System 200 may be configured to obtain: 
a first value (e.g., VA1) of the first transaction parameter (e.g., a cost metric) corresponding to a routing path; 
a second value (e.g., VB1) of the second transaction parameter corresponding to the first routing path; 
a third value (e.g., VA2) of the first transaction parameter corresponding to a second routing path; and 
a fourth value (e.g., VB2) of the second transaction parameter corresponding to the second routing path.”)
Para [0133] (“One weight or preference may correspond to multiple specific instances of a certain value.  System 200 may be configured to subsequently choose an optimal routing path according to the products of corresponding source preference weights and parameter values.  For example: 
if [(PW1 * VA1) + (PW2 * VB1)] > [(PW1 * VA2) + (PW2 * VB2)] then system 200 may choose to route the transaction via the first routing path, and 
if [(PW1 * VA1) + (PW2 * VB1)] < [(PW1 * VA2) + (PW2 * VB2)] then system 200 may choose to route the transaction via the second routing path.”)
Pertaining to the example of ME transactions, a user may be, for example an individual (e.g. a consumer, a merchant, a person trading online in an online stock market, and the like), or an organization or institution (e.g. a bank or another financial institution). Each such user may define at least one source preference weight 251 according to their inherent needs and interests.  For example: a user may define a first preference 251-a for an ME transaction to maximize the NPV and define a second preference 251-b for the ME transaction to be performed with minimal fraud propensity.  The user may define a source preference weight for each of preferences 251-a and 251-b, that may affect the selection of an optimal routing path.  For example: 
If the weighted value for preference 251-a is larger than that of preference 251-b, a route that provides maximal NPV may be selected. 
If the weighted value for preference 251-a is smaller than that of preference 251-b, a route that provides minimal fraud propensity may be selected.”)
Para [0163] (“In another example, a user may want to perform an ME transaction that may incur minimal transaction fees, and that may have a maximal probability for being successfully completed (e.g., have minimal fraud and/or decline propensities).  The user may provide (e.g., via input device 135 of Fig. 1) a weight for each preference.  For example, the user may provide a first source preference weight for a cost metric element (e.g., minimal transaction fees) and a second source preference weight for a GC element (e.g., minimal fraud and/or decline propensities).  NN 214 may be configured to determine an optimal routing path according to the weighted combination of elements (e.g., one or more cost metrics 252 such as minimal transaction fees and/or one or more GC elements 254, such as fraud and/or decline propensities).”)
Para [0165] (“In another example, a user may want to perform an ME transaction that may incur minimal transaction fees, and that may have a maximal probability for being successfully completed (e.g., have minimal fraud and/or decline propensities).  The user may provide (e.g., via input device 135 of Fig. 1) a weight for each preference.  For example, the user may provide a first source preference weight for a cost metric element (e.g., minimal transaction fees) and a second source preference weight for a GC element (e.g., minimal fraud and/or decline propensities).  NN 214 may be configured to ).”)
Para [0211] (“In one example, a merchant may prefer to settle the transaction so as to maximize the expected revenue and may thus set a high source preference weight 251 to require maximal revenue. NN 214 may thus be configured to select, per each source node 202-a 2 an optimal routing path 208′ that may facilitate maximal revenue, as preferred by the merchant.  LE evaluation module 211 may determine the best routing path among the one or more selected routing paths 208′ and the respective source node 202 a-2, in view of the preferred revenue. LE evaluation module 211 may produce a routing selection 209″ that may include the optimal source node 202-a 2 and the optimal routing path that would provide maximal revenue when routing requested transaction 206 through network 210.”)
Para [0212] (“In another example, assume that the merchant places higher preference to the realization of the sale over the revenue (and sets source preference weights accordingly).  In this condition, since the source preference weights place higher importance to fruition or realization of the transaction over the revenue, NN 214 may thus be configured to select, per each source node 202-a 2 an optimal routing path 208′ that may accommodate the highest probability for realization of the sale (e.g., regardless of the revenue), as preferred by the merchant. LE evaluation module 211 may determine the best routing path among the one or more selected routing paths 208′ and the respective source node 202 a-2, in view of the preferred probability of transaction success. LE evaluation module 211 may produce a routing selection 209″ that may include the optimal source node 202-a 2 and the optimal routing path that would correspond with a maximal probability that the routing of requested transaction 206 through network 210 would succeed (e.g., not be declined by card issuer 202 e).”)
Para [0250] (“For example, assume the following: a merchant may sell an item via an online website (e.g. node 202-a of Fig. 3).  The merchant may need to settle the financial transaction through transfer of a monetary value, between the merchant's bank account handled in an acquirer bank (e.g. node 202-c of Fig. 3) and a consumer's bank account handled in an issuer bank (e.g. node 202-e of Fig. The merchant may prefer to settle the transaction so as to maximize the expected revenue and may thus set a high source preference weight to require maximal revenue.”)
Based on the above disclosure from the Specification, a user (e.g. consumer or merchant or trader) may set preference weight based on minimal transaction fees, minimal fraud, maximize revenue, etc. – all of which are economic or financial metrics.  Furthermore, the decision to take a first routing path over a second routing path is based on a simple formula which sums up of product of preference weight and cost metrics for each path – that can be carried out in the mind or on a piece of paper.  This is a process that encompasses observation, evaluation, judgement and opinion (or alternatively mathematical formula).  Hence, the independent claim limitations fall under the abstract idea groupings of Mental Process and/or Certain Methods of Organizing Activity. 
The dependent claims limit the abstract idea to – second destination request, card issuer entity indicator, real-world event indication – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is one or more processors.  As per Para [087] (“Embodiments of the invention may include components such as, but not limited to, a plurality of central processing units (CPU) or any other suitable multi-purpose or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units.  A system may additionally include other suitable hardware components and/or software components.  In some embodiments, a system may include or may be, for example, a personal computer, a desktop .”), the processor appears to be generic.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving user preference weights; receiving a transaction request to route a transaction between a source node and a destination node of a computer network; selecting based on the user preference weights at least one selected destination node; selecting a destination node other than the selected destination node from the plurality of destination nodes based on preferences of the source node of the network; iteratively determining a selected destination node and a destination node other than the selected destination node to produce a final destination node that optimally accommodates the user preference weights and preferences of the source node; and routing the requested transaction through nodes of the computer network between the source node and the final destination node – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.

Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – receiving user preference weights; receiving a transaction request to route a transaction between a source node and a destination node of a computer network; selecting based on the user preference weights at least one selected destination node; selecting a destination node other than the selected destination node from the plurality of destination nodes based on preferences of the source node of the network; iteratively determining a selected destination node and a destination node other than the selected destination node to produce a final destination node that optimally accommodates the user preference weights and preferences of the source node; and routing the requested transaction through nodes of the computer network between the source node and the final destination node – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – receiving user preference weights; receiving a transaction request to route a transaction between a source node and a destination 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1-5, 8-14, 17-19
Claims 1, 3-5, 8-10, 12-14, 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cervenka et al. (US 2012/0271765 A1).

A method of routing transactions between nodes of a computer network, by at least one processor, the method comprising: 
(See Cervenka: Fig. 1; Para [0057] (“The routing optimization system 100 includes one or more server computers, data processing subsystems and networks that can be used to initiate an authorization request message for a transaction and route the authorization request message to an entity capable of approving the transaction.”)
receiving information comprising user preference weights from a user computing device, and receiving from the user computing device a transaction request to route a transaction between a source node of the computer network and a destination node of the computer network;
(See Cervenka: Para 
[0040] (“A user may input preferences related to one or more of the incentives, services, and conditions discussed above.  The pricing analysis module may generate hypothetical routing priority lists based on the input.”)
[0070] (“A merchant may use the user interface module 204 to provide input related to routing priority, such as pricing preferences, services desired from payment processing networks, incentives available from payment processing networks, etc.”)

(See Cervenka: Para 
[0073] (“FIGS. 3A and 3B show illustrative routing priority lists. Routing priority lists include a plurality of payment processing networks.  Each payment processing network has a rank within the routing priority list.  For example, in FIG. 3A, a first routing priority list 300 has Payment Processing Network A, Payment Processing Network B, and Payment Processing Network C.  Payment Processing Network A is the highest priority network in the routing priority list as indicated by its position at the top of the list.  Payment Processing Network B has a lower priority than Payment Processing Network A, as indicated by its position below Payment Processing Network A.  Payment Processing Network B has a higher priority than Payment Processing Network C, as indicated by its position above Payment Processing Network C.”)
[0074] (“The merchant may have the ability to indicate an order in which routing priority lists are applied.”)
selecting a destination node other than the selected destination node from the plurality of destination nodes based on preferences of the source node of the network;
iteratively determining a selected destination node and a destination node other than the selected destination node to produce a final destination node that optimally accommodates the user preference weights and preferences of the source node; and
routing the requested transaction through nodes of the computer network between the source node and the final destination node
(See Cervenka: Para [0049] (“The routing optimization module applies one or more criteria to determine whether the highest priority payment processing network on a routing priority list will be the routing destination for an authorization request message.  For example, the routing optimization module may determine if the highest priority payment processing network supports the payment device used for In another example, the routing optimization module may determine whether the highest priority payment processing network is bypassed.  A payment processing network may be temporarily bypassed if it is unavailable (i.e., unresponsive) or if the network is providing degraded service.  If the criteria applied by the routing optimization module are met, the routing optimization module determines that the transaction is to be routed via the highest priority payment processing network.  If the criteria are not met, the routing optimization module may apply the criteria to the second highest rated payment processing network.  If the criteria applied to the second highest rated payment processing network are met, the transaction is routed via the second highest rated payment processing network.  If not, the routing optimization module may apply the criteria to the third highest payment processing network, and so on.”)
It would have been obvious to a person having ordinary skills in the art to select a node “other than” the selected highest priority node due to unavailability.

Claims 10, 19 are similar to claim 1 and hence rejected on similar grounds.

Claim 3:
receiving a set of destination preference weights wherein each preference weight corresponds to a transaction parameter, and wherein selecting a destination node from the plurality of destination nodes is further based on the received set of destination preference weights.
(See Cervenka: Para [0073])

Claim 12 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:

(See Cervenka: Para [0061])

Claim 13 is similar to claim 4 and hence rejected on similar grounds.

Claim 5:
selecting a first destination node;
receiving a second transaction request to route a transaction between a source node of the computer network and a second destination node;
extracting at least one transaction parameter from the second transaction request; analyzing at least one of a transaction parameter of the first transaction request and a transaction parameter of the second transaction request; and
selecting a destination node between the first destination node and the second destination node in near real-time, based on the analysis.
(See Cervenka: Para [0049])

Claim 14 is similar to claim 5 and hence rejected on similar grounds.

Claim 8: 

(See Cervenka: Para [0058])

Claim 17 is similar to claim 8 and hence rejected on similar grounds.

Claim 9: 
wherein the entity indicator is an electronic ink display, configured to display at least one identification of a paying card issuer.
(See Cervenka: Para [0058])

Claim 18 is similar to claim 9 and hence rejected on similar grounds.

Response to Arguments
101
Applicant's various arguments filed 9/6/2021 have been fully considered but they are not persuasive.
Applicant argues that the present claims cannot be rejected as mental steps; they perform different operations than humans would carry out; claims are not within category of organizing human activity; claimed computer components are not conventional; claims are analogous to SRI v. Cisco.
Examiner disagrees with all of the above assertions.

Applicant asserts (Page 9) that the claims include clearly technical steps, a particular way of routing transactions through a computer network – but pointedly fails to identify any technical steps.  To the extent that the Applicant is arguing that the claims are executed on a computer network, Examiner points out that the courts have consistently held that mere instructions to implement an abstract idea on a computer are not sufficient to confer patent eligibility (See MPEP 2106.05(f) Mere Instructions To Apply An Exception [R-10.2019]).
Applicant’s assertions (Page 10) that selection of destination node based on preference of a source node and iteratively determining a final destination node are highly complex tasks which are not feasibly performed using pen and paper; that human is not equipped as a practical matter to route transactions through nodes of a computer networks; and that the claims operations aim to replace human judgement or evaluation 
More importantly Applicant demonstrates a fundamentally incorrect understanding of what it means for claim rejection under the Mental Process grouping.  The question is not whether the claims themselves require a mental process by a human being.  Rather, the question is whether the claimed process is capable of being performed by a person, perhaps equipped with pencil and paper.  Mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See Revised Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).  “That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375 (citing Gottschalk v. Benson, 409 U.S. 63 (1972)).  See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”), quoted in MPEP § 2106.04(a)(2)(III). 
Applicant’s contention of a ‘complex task’ is not commensurate with the scope of the claims, which do not specify any complexity for the tasks. There is no reason to think why the simple formula disclosed in Para [0133] of the Specification is so complex that a person of ordinary skills in the art cannot compute it using pen and paper.  
Applicant has failed to explain why the decision to route a transaction from source node to a destination node cannot be performed in the mind.  This is especially so because the decision to route a transaction through path A or path B or path C is expressly dictated by human preferences based on financial considerations such a maximal revenue for the merchant.  
Nor does Applicant elaborate how the claimed process aims to replace human judgement or evaluation by performing different operations than what a human would carry out.  Since the Specification guides the invention, Examiner would like to know in what way would a computer provide different results than a human when computing the same formula of Para [0133] especially since the Specification sheds no light on how a computer works differently than what is set forth in Para [0133].  A computer network, on its own, does not route transaction based on economic factors.  And if the computer is not following the process set forth in the Specification then whose instructions does it implement?
Examiner also finds Applicant’s attempt to analogize SRI with the current claims to be unpersuasive.  In SRI, the Court found that the specification bolstered the conclusion that the claims were directed to a technological solution to a technological problem such as solving threats to interdomain connectivity, including coordinated attempts to infiltrate or destroy connectivity across an entire net-work enterprise.  The Court held that the claims were not directed to just analyzing data from multiple sources 
In contrast, Applicant’s specification does not even purport to solve any technical problems.  Comparing the cost of routing a transaction over path A versus path B is a simple matter of comparing two values from a formula which can be done mentally or on a piece of paper.  The observation and evaluation of transaction parameters such as probability of success, cost of cancellation, etc. is not even remotely similar to monitoring network packets in real time.  Determining where to route a transaction based on the expectation of earning maximal revenue or higher probability of transaction success is a pure mental evaluation process. 
Whereas the Court agreed with the defendant SRI that the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims,” the present claims offer no such defense.  Whereas SRI solved specific technical problems dealing with computer security, the current invention is directed to financial improvement such as revenue maximization.  Whereas SRI takes places in the realm of computer networks, the current invention takes place entirely in the business realm.  Whereas the SRI claims cannot be performed in the human mind, the present claims are exclusively dependent of observation, evaluation and judgment.

The claims do not describe technical solutions to technical problems.  There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Rather than being directed to any specific asserted improvement in computer capabilities, the claim supports the opposite view – that the claimed subject matter is directed to a scheme for determining the optimal transaction path based on business or economic factors.  A business or economic improvement is not a technical improvement.  At best this is an improvement to certain methods of organizing human activity.  Any purported improvement in the claims is in the judicial exception itself and not in the technology.  The method as claimed is not focused on improving technology.  The chosen transaction path may optimally enhance the financial situation of the parties involved but that is insufficient to show the claimed method yields a technical improvement. 
Here, the claims do not improve computer functionality, improve another field of technology, utilize a particular machine, or effect a particular physical transformation. 
Previously Addressed Arguments
Applicant argues that introduction of the multiple-entity paying card and its configuration provides a real world practical application of any alleged abstract idea. 
Examiner respectfully disagrees.
The relevant standard for patent eligibility is not “real world” practical application but technical improvements as set forth in the 2019 Guidance.  Under the PEG 2019, on order to integrate a judicial exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).
The present claims fail to meet this test.  The only additional element(s) recited in the claims, beyond the judicial exception, is one or more processors.  

(i) an improvement to the functioning of a computer;
(ii) an improvement to another technology or technical field;
(iii) an application of the abstract idea with, or by use of, a particular machine;
(iv) a transformation or reduction of a particular article to a different state or thing; or
(v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
See MPEP §§ 2106.05(a)–(c), (e)–(h).
Hence, the claims do not recite additional limitations to integrate the abstract idea into a practical application.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply 
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. Apr. 18, 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”) 
Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Enabling a card issuer to route a monetary exchange transaction with a multiple-entry paying card between source and destination node based on one or more transaction parameters – may facilitate commerce but does not improve computers or technology.
For the above reasons, claims are patent ineligible under § 101
103
Applicant’s arguments with respect to claims 1-5, 8-14, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693